DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, 11, 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0101035 A1) in view of Hannuksela (US 2018/0376126 A1).
Regarding Claim 1, Wang discloses a method implemented in an encoder (e.g. Paragraph [0006]), the method comprising: partitioning, by a processor of the encoder, 
Although Wang discloses a tile group flag; it implicitly discloses the flag set to a first value when a raster scan tile group and a second value when a rectangular tile group.
However, Hannuksela teaches the tiles are grouped in the raster scan order (e.g. Paragraph [0112]) and the tiles are grouped with rectangular tile (e.g. Paragraph [0329]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hannuksela into the method of Wang in order to add such parameter sets to support HEVC coding more efficiently.
Regarding Claims 3, 11, Wang discloses the parameter set into which the flag is encoded is a sequence parameter set (e.g. Paragraph [0124]).
Regarding Claims 4, 12, 18, Wang discloses the parameter set into which the flag is encoded is a picture parameter set (e.g. Paragraph [0124]).
Claim 9, Wang discloses a method implemented in a decoder (e.g. Paragraph [0006]), the method comprising: receiving, by a processor of the decoder via a receiver, a bitstream including a picture partitioned into a plurality of tiles (e.g. Paragraph [0006]), wherein a number of the tiles are included into a tile group (e.g. Paragraph [0006, 0127], assigned tile groups); obtaining, by the processor, a flag from a parameter set of the bitstream (e.g. Paragraph [0143]); determining, by the processor, the tile group is a raster scan tile group (e.g. Paragraph [0043]); determining, by the processor, the tile group is a rectangular tile group (e.g. Paragraph [0113]); decoding, by the processor, the tiles to generate decoded tiles based on the tile group (e.g. Paragraph [0006]); and generating, by the processor, a reconstructed video sequence for display based on the decoded tiles (e.g. Paragraph [0006]).
Although Wang discloses a tile group flag; it implicitly discloses the flag set to a first value when a raster scan tile group and a second value when a rectangular tile group.
However, Hannuksela teaches the tiles are grouped in the raster scan order (e.g. Paragraph [0112]) and the tiles are grouped with rectangular tile (e.g. Paragraph [0329]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hannuksela into the method of Wang in order to add such parameter sets to support HEVC coding more efficiently.
Claim 17, Wang discloses a method implemented by a decoder (e.g. Paragraph [0006]), the method comprising: receiving, by a receiver of the decoder, a bitstream comprising a number of tiles in a picture (e.g. Paragraph [0006]) and a parameter set containing a flag set (e.g. Paragraph [0006, 0127], assigned tile groups), a raster scan is in use for the number of tiles in the picture (e.g. Paragraph [0043]) and a rectangular group is in use for the number of tiles in the picture (e.g. Paragraph [0113]); and decoding, by a processor of the decoder, the number of tiles based on the flag (e.g. Paragraph [0006]). 
Although Wang discloses a tile group flag; it implicitly discloses the flag set to a first value when a raster scan tile group and a second value when a rectangular tile group.
However, Hannuksela teaches the tiles are grouped in the raster scan order (e.g. Paragraph [0112]) and the tiles are grouped with rectangular tile (e.g. Paragraph [0329]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hannuksela into the method of Wang in order to add such parameter sets to support HEVC coding more efficiently.
Regarding Claim 19, Wang discloses the bitstream further comprises tile indexes for the tiles in the number of tiles (e.g. Paragraph [0126-0128]).

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0101035 A1) in view of Hannuksela (US 2018/0376126 A1) and Hattori (US 2015/0201202 A1).
Regarding Claims 2, 10, although Wang discloses a tile group with rectangular slices; it implicitly discloses the flag is a rectangular tile group flag.
However, Hattori further teaches the flag is a rectangular tile group flag (e.g. Paragraph [0205]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hattori into the method of Wang in view of Hannuksela in order to add such parameter sets to support HEVC coding more efficiently.

Allowable Subject Matter
Claims 5-8, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US 2021/0218962 A2), discloses in-loop filtering;
Wu (US 2017/0318288 A1), discloses control data for tile set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485